Exhibit Subsidiaries of the Company The following is a list of Lincoln Educational Services Corporation’s subsidiaries: Name Jurisdiction Lincoln Technical Institute, Inc. (wholly owned) New Jersey New England Acquisition LLC (wholly owned) Delaware Southwestern Acquisition LLC (wholly owned) Delaware Nashville Acquisition, LLC (wholly owned through Lincoln Technical Institute, Inc.) Delaware Euphoria Acquisition, LLC (wholly owned through Lincoln Technical Institute, Inc.) Delaware New England Institute of Technology at Palm Beach, Inc. (wholly owned through Lincoln Technical Institute, Inc.) Florida Florida Acquisition, LLC (wholly owned) Delaware ComTech Services Group Inc. (wholly owned through Lincoln Technical Institute, Inc.) New Jersey
